NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2018 VT 139

                                            No. 2018-244

In re M.C., Juvenile                                              Supreme Court

                                                                  On Appeal from
                                                                  Superior Court, Chittenden Unit,
                                                                  Family Division

                                                                  December Term, 2018


Alison S. Arms, J.

Matthew Valerio, Defender General, and Marshall Pahl, Appellate Defender, Montpelier, for
 Appellant.

Thomas J. Donovan, Jr., Attorney General, Montpelier, and Jody A. Racht, Assistant Attorney
 General, Waterbury, for Appellee.


PRESENT: Reiber, C.J., Skoglund, Robinson and Eaton, JJ., and Grearson, Supr. J.,
         Specially Assigned


       ¶ 1.     EATON, J.        In this appeal, we construe 33 V.S.A. § 5926, which provides

neglected or unmanageable children subject to the Interstate Compact on the Placement of

Children the right to a hearing before being placed out-of-state. The trial court concluded that only

juveniles whose parents’ rights had not yet been terminated were entitled to a hearing under

§ 5926. Because M.C. did not fall within this group, the court denied his request for a hearing.

M.C. appeals, arguing that this interpretation violates his state and federal constitutional rights, the

remedy for which is to afford all children the right to a hearing under § 5926. The State agrees

that M.C. is entitled to a hearing pursuant to § 5926.
       ¶ 2.    We do not reach M.C.’s constitutional argument because we agree with the State

that the plain language of § 5926 affords all neglected and unmanageable children the right to a

hearing before being placed out of state. We therefore reverse the trial court’s decision and remand

for a hearing under § 5926. We also grant the State’s unopposed request to preserve the status quo

during the remand proceedings. Unless otherwise ordered, M.C. will remain in his current out-of-

state placement pending the trial court’s decision on remand.

       ¶ 3.    The facts are undisputed. M.C. was taken into the custody of the Department for

Children and Families (DCF) in 2014 when he was six years old. He was adjudicated as a child

in need of care or supervision. In January 2018, M.C.’s parents voluntarily relinquished their

parental rights in him. DCF has custody of M.C.

       ¶ 4.    In February 2018, DCF sought to place M.C. in an out-of-state residential facility.

M.C.’s attorney did not support the placement. A DCF caseworker subsequently moved for an

emergency hearing on the proposed placement. M.C.’s attorney questioned the caseworker’s

authority to seek such relief; she requested a hearing under 33 V.S.A. § 5926.

       ¶ 5.    Section 5926 is part of the Vermont-specific provisions relating to the Interstate

Compact on the Placement of Children. It provides:

                The officers and agencies of this State having authority to place
               neglected or unmanageable children may place such a child in
               another state. However, unless parental rights have been judicially
               terminated any such child being placed in another state pursuant to
               this compact shall, upon request, be given a court hearing on notice
               to the parent or guardian with opportunity to be heard prior to his or
               her being sent to such other state for care and the court finds that:

                        (1) equivalent facilities for the child are not available in this
               State;

                      (2) care in the other state is in the best interest of the child
               and will not produce undue hardship.

Id. § 5926.



                                                   2
        ¶ 6.   Following a preliminary hearing, the court concluded on the record that M.C. had

a right to a hearing under this statute. The court reconsidered its decision the following day. It

determined that M.C. was not entitled to a hearing because his parents’ rights had been judicially

terminated. M.C.’s attorney moved for reconsideration, challenging the constitutionality of the

statute. The State did not respond to M.C.’s motion, even though it had notice of the motion and

the Office of the Attorney General was separately notified of a constitutional challenge to the

statute.*

        ¶ 7.   The court denied the motion for reconsideration in a written order. With respect to

M.C.’s constitutional argument, the court concluded that the statute was designed to protect the

liberty interest of natural parents in the care and custody of their children. It determined that M.C.,

as a minor, had no right to determine his residence, and thus, he was not entitled to the process that

he claimed was due. M.C. appealed.

        ¶ 8.   As indicated above, we find it unnecessary to address M.C.’s constitutional

challenge because we conclude that M.C. is entitled to a hearing under the statute.

        ¶ 9.   We review the court’s interpretation of § 5926 de novo. State v. Therrien, 2011 VT
120, ¶ 9, 191 Vt. 24, 38 A.3d 1129 (“The interpretation of a statute is a question of law that we

review de novo.”). “Where the Legislature’s intent can be ascertained from the plain meaning of

the statute, we interpret the statute according to the words the Legislature used.” Herald Ass’n v.

Dean, 174 Vt. 350, 354, 816 A.2d 469, 474 (2002). We construe statutes “to avoid constitutional

difficulties, if possible,” In re G.T., 170 Vt. 507, 517, 758 A.2d 301, 309 (2000), mindful that

courts should “not decide constitutional questions unnecessarily.” In re Picket Fence Preview, 173
Vt. 369, 375, 795 A.2d 1242, 1247 (2002). “[I]f we can construe the statute in a manner that meets



        *
          The State indicates in its brief that it did not respond because it did not object to the
ultimate relief sought by M.C. Certainly, the better practice would have been for the State to
inform the trial court of its position.
                                                  3
constitutional requirements, we will do so unless the statute’s plain language precludes it.”

Glidden v. Conley, 2003 VT 12, ¶ 11, 175 Vt. 111, 820 A.2d 197.

       ¶ 10.   At the outset, we acknowledge that § 5926 is not a model of clarity. See In re A.K.,

153 Vt. 462, 465, 571 A.2d 75, 77 (1990) (recognizing “imprecise draftsmanship” in language

above, codified at that time at 33 V.S.A. § 3206). As M.C. observes, the particular sentence at

issue here is ninety words long and contains multiple dependent and independent clauses.

Nonetheless, construing this provision “liberally . . . to effectuate the purposes” of the Interstate

Compact on the Placement of Children, 33 V.S.A. § 5910, we conclude that the law reflects the

Legislature’s intent that all children have the right to a hearing before being placed out of state.

       ¶ 11.   As we recognized in A.K., the statute provides children—not parents—the right to

request a hearing regarding an out-of-state placement. Id. at 464, 571 A.2d at 77. If a child

requests a hearing, his or her parents must be provided notice and an opportunity to be heard. 33

V.S.A. § 5926; see also A.K., 153 Vt. at 464, 571 A.2d at 77. We read the awkward phrasing in

§ 5926 to recognize that no such notice to the parents and opportunity to be heard is required when

“parental rights have been judicially terminated.” This interpretation is consistent with DCF’s

longstanding interpretation of this provision. It also promotes the purposes of the Interstate

Compact on the Placement of Children. Requiring the court to make specific findings before

placing a child out of state ensures that each child requiring placement receives “the maximum

opportunity to be placed in a suitable environment and with persons or institutions having

appropriate qualifications and facilities to provide a necessary and desirable degree and type of

care.” 33 V.S.A. § 5901(1). It ensures a complete and thorough evaluation of the placement

request. See id. § 5901(3) (explaining that compact seeks to ensure that “proper authorities of the

state from which the placement is made may obtain the most complete information on the basis on

which to evaluate a projected placement before it is made”).



                                                  4
       ¶ 12.   Our interpretation of § 5926 also harmonizes the statutory scheme and avoids

absurd results. See State v. Blake, 2017 VT 68, ¶¶ 8-9, __ Vt. __, 174 A.3d 126 (explaining that

in interpreting statutes, Court must consider statute’s “purpose, effects and consequences,” and

“[t]o that end, laws relating to a particular subject should be construed together and in harmony if

possible” (quotations omitted)); Judicial Watch, Inc. v. State, 2005 VT 108, ¶ 16, 179 Vt. 214, 892
A.2d 191 (explaining that statutes should not be interpreted to produce “absurd or illogical” results

(quotation omitted)). As DCF notes, under the Interstate Compact on the Placement of Children,

delinquent children are provided the right to a hearing when DCF seeks to place them out-of-state.

See 33 V.S.A. § 5906. A delinquent child’s right to a hearing is not dependent on whether his or

her parents’ rights have been terminated under 33 V.S.A. § 5232(b)(5). It would be absurd to

allow a hearing for some children but not others based solely on their parentage status. This is

particularly true given that the hearing right belongs to children, not their parents. We conclude

that delinquent, neglected, and unmanageable children in DCF custody all share the same right to

a hearing before being placed out of state. We thus hold that M.C. is entitled to a hearing under

the plain language of § 5926, and we reverse and remand for additional proceedings.

       Reversed and remanded for additional proceedings consistent with this opinion. Unless
otherwise ordered, M.C. will remain in his current out-of-state placement pending the trial court’s
decision on remand.


                                                FOR THE COURT:



                                                Associate Justice




                                                 5